270 F.2d 648
Hyman GOLDBERG, Plaintiff-Appellant,v.CITY OF NEW YORK and Daniel F. Sullivan, Defendants-Appellees.
No. 27.
Docket 25526.
United States Court of Appeals Second Circuit.
Argued October 15, 1959.
Decided October 15, 1959.

Appeals from the United States District Court for the Southern District of New York; Edward Jordan Dimock and Sylvester J. Ryan, Judges.
Hyman Goldberg, New York City, pro se.
Daniel Cohen, New York City, for appellee.
Before CLARK, Chief Judge, MOORE, Circuit Judge, and SMITH, District Judge.
PER CURIAM.


1
Affirmed in open court.